STATE OF LOUISIANA


                                COURT OF APPEAL


                                  FIRST CIRCUIT




                              NUMBER 2021 CA 0708




q    CAROLYN SMITH, INDIVIDUALLY AND AS TUTRIX OF HER MINOR
          CHILD, THOMAS SMITH, JR. AND DAVITA ROBINSON


                                      VERSUS


        DAMON ROBERTSON, BIANCA ROBERTSON, PROGRESSIVE
    PALOVERDE INSURANCE COMPANY AND ABC INSURANCE COMPANY



                                                                     Judgment Rendered:
                                                                                               MAR 0 3 2022


                                 On appeal from the
                          Seventeenth Judicial District Court
                          In and for the Parish of Lafourche
                                  State of Louisiana
                               Docket Number 140102


                  Honorable John E. LeBlanc, Judge Presiding
                                      X   X    X    X    X   X




       Carolyn Smith                                             Counsel for Plaintiffs/ Appellants
       Raceland, LA                                              In proper person and as tutrix of
                                                                 her minor child, Thomas Smith, Jr.



       Susan E. Dinneen                                          Counsel for Defendants/ Appellees
       Robin D. Cassedy                                          Damon Robertson, Bianca
       Paul A. Babineaux                                         Robertson, and Progressive
       New Orleans, LA                                           Paloverde Insurance Company


                                      X   7C   7C   JC   X   X




             BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
GUIDRY, J.


       The plaintiff challenges the trial court' s judgment that dismissed her claims


with prejudice.    For the reasons that follow, we affirm.


                      FACTS AND PROCEDURAL HISTORY


       Plaintiff Carolyn Smith,        individually and as tutrix of her child,           Thomas


Smith, Jr.,   commenced this action on January 24, 2020, against defendants Damon

Robertson,     Bianca Robertson,       and Progressive Paloverde Insurance Company

Progressive).     Ms. Smith claimed that Damon Robertson, who was operating a

vehicle owned by Bianca Robertson, caused a car collision resulting in injuries to

her and her child, Thomas Jr.


       During the course of these proceedings, Progressive sought discovery from

Ms. Smith.     However, after Ms. Smith failed to respond to written interrogatories


and requests for production of documents served upon her, Progressive filed a


motion to compel the plaintiffs discovery responses.                    Thereafter,   a   consent




judgment, which was signed by the trial court on August 27, 2020, ordered the

plaintiff to respond to Progressive' s discovery requests on or before August 10,

2020, or be subject to penalties and/ or attorney fees.

       Thereafter, on October 5, 2020, the defendants moved to hold plaintiffs


Carolyn Smith and Thomas Smith, Jr. in contempt for failure to comply with the

provisions contained in the consent judgment signed by the trial court.                      The


defendants further moved for an order of dismissal with prejudice for failure to


obey an order to permit discovery. A hearing was held on February 12, 2021, after

which the trial court rendered its judgment in open court and subsequently signed a

judgment on May 4,         2021,   granting the defendants'        motion for contempt and


dismissing Ms. Smith' s claims ( individually and on behalf of her minor son) with


1 Davita Robinson was also a passenger in Ms. Smith' s car and filed suit against Progressive and
its insured. However, Ms. Robinson' s claims are not at issue in this appeal.



                                                 2
prejudice.    Ms. Smith now appeals that judgment. Ms. Smith essentially contends


that her civil rights have been violated and that she has been denied access to


counsel and meaningful access to the courts under the Americans with Disabilities


Act ( ADA).      Ms. Smith also contends the trial court erred in granting the "                 Motion


to Dismiss on Contempt." 2

                                            DISCUSSION


         Before reaching the merits of this appeal, we will first address Ms. Smith' s

assertion that her civil rights and right to counsel were violated, noting that the

record does not show that Ms. Smith sought appointment of any counsel through

the trial court or under the ADA until after the hearing wherein the trial court

rendered judgment.'         Nevertheless, this is not a criminal proceeding, wherein the

federal or state constitutional right to court- appointed counsel would apply.                       See


U. S.   Const. amends. 6, 14; La. Const. art. 1, §                 13.     In addition, as this court


previously stated in Smith v. Dugas,                19- 0852 (   La. App.       1st Cir. 2/ 26/ 20), 2020




2
    According to Ms. Smith, the following specific issues are before this court for review: 1)
whether the trial court denied her access to the courts under the ADA; 2) whether her civil rights
and rights to counsel were violated under the U. S. Constitution; 3) whether Attorney John J.
Erny violated her and her son' s Fourth Amendment rights by illegally obtaining medical records;
and 4) whether the trial court lacks subject matter jurisdiction.


Herein, we will not address issue three, as an appellate court must render its judgment upon the
record on appeal.    See La. C. C. P. art. 2164.   This court has no authority to consider facts not
contained in the record on appeal.     See In re Succession of Badeaux, 08- 1085, p. 6 ( La. App. I st
Cir. 3/ 27/ 09), 12 So. 3d 348, 352, writ denied, 09- 0822 ( La. 5/ 29/ 09), 9 So. 3d 166. Further, as
a general rule, appellate courts will not consider issues that were not raised in the pleadings, were
not addressed by the trial court, or are raised for the first time on appeal.        Johnson v. Montoya,
13- 1951, p. 6 ( La. App. 1st Cir. 5/ 2/ 14),   145 So. 3d 418, 422; see also Uniform Rules -Courts of
Appeal, Rule 1- 3.


Regarding issue four, subject matter jurisdiction, while Ms. Smith has raised this issue for the
first time on appeal, and additionally has not briefed it, the declinatory exception raising the
objection of lack of subject matter jurisdiction may be raised at any stage of an action. See Bon
Amis Investments, LLC v. Lapeyrouse, 15- 1459, p. 4 n. 2 ( La. App. 1 st Cir. 5/ 5/ 16), 195 So. 3d
514, 517 n. 2.   Subject matter jurisdiction is the legal power and authority of a tribunal to
adjudicate a particular matter involving the legal relations of the parties and to grant the relief to
which the parties are entitled.     See La. C. C. P. arts. 1 and 2.      The Louisiana Constitution vests
district courts with original jurisdiction over all civil matters, unless there is other jurisdictional
authorization in the constitution.      See La. Const. art. 5, §      16( A).    We find no merit in Ms.
Smith' s assertion that the trial court lacked subject matter jurisdiction, as disputes over personal
injuries and damages generally involve civil matters within the jurisdiction of the district court.

3 We also note that Ms. Smith terminated her counsel of record.

                                                      3
WL913673 * 2,      generally there is no constitutional right to counsel in a civil

proceeding unless fundamental constitutional rights are involved.             The fact that a


civil litigant qualifies for protections under the ADA does not entitle him or her to

the appointment of counsel.           The ADA does not carry with it, even for claims

brought thereunder, any inherent or absolute right to counsel. Smith, 19- 0852 at p.

2,   2020 WL913673        at * 2.     Accordingly, we find no merit in Ms. Smith' s

arguments on these matters.


        We now turn to the motion for contempt and the merits of this appeal.                 A


contempt of court is any act or omission tending to obstruct or interfere with the

orderly administration of justice, or to impair the dignity of the court or respect for

its authority.   La. C. C. P. art. 221.    Authority to punish for contempt of court falls

within the inherent power of the court to aid in the exercise of its jurisdiction and


to enforce its lawful orders.        Rogers v. Dickens, 06- 0898, p. 8 ( La. App.       1st Cir.


2/ 9/ 07), 959 So. 2d 940, 945- 946.


        Contempts of court are direct or constructive.          La. C. C.P. art. 221.   Willful


disobedience of any lawful judgment constitutes a constructive contempt of court.

See La. C. C. P. art. 224( 2).      To find willful disobedience, the trial court must find


that    the   person   violated     the   court' s   order   intentionally, knowingly,     and




purposefully, without justifiable excuse. Lang v. Asten, Inc., 05- 1119, pp. 1- 2 ( La.

1/ 13/ 06), 918 So. 2d 453, 454 (per curiarn).


        A trial court is vested with great discretion in determining whether a party

should be held in contempt of court, and its decision will only be reversed when

the appellate court finds an abuse of that discretion.              Greeson v. USAA Life


Insurance Company, 16- 0667, p. 5 ( La. App. 1st Cir. 12/ 22/ 16),          209 So. 3d 1066,


1070.     While we review the ultimate contempt decision under the abuse of


discretion standard, in a case of civil contempt, we review the trial court' s


predicate factual determinations under the manifest error standard.              Greeson, 16-


                                                 0
0667 at p. 5, 209 So. 3d at 1070. Thus, on review of the facts, we do not decide

whether the trial court was right or wrong; rather, we consider the entire record to

determine whether a reasonable factual basis exists for the finding.             Marshall v.


Marshall, 19- 0879, P. 5 ( La. App. 1st Cir. 7/ 14/ 20),     308 So. 3d 1178, 1182, writ


denied, 20- 01.009 ( La. 11/ 4/ 20), 303 So. 3d 652.


       A proceeding for contempt for refusing to obey a court' s order is not

designed for the benefit of the litigant, though infliction of punishment may inure

to the benefit of the mover in the rule.    Rather, the object of a contempt proceeding

is the vindication of the dignity of the court. Schmidt v. Schmidt, 18- 0202, p. 7

La. App. 1st Cir. 1/ 3/ 19),   270 So. 3d 804, 809.


       The trial court addressed Ms.         Smith at the hearing on the motion for

contempt, stating in part:

        W] hat' s in the minutes from November —that         the matter came up for
       contempt on November 19th. ...          You informed me that you needed
       more time to find a lawyer.          I believe I granted your request for
       additional time.    We talked about today being the time — additional
       time —   two and a half months from November 19th — December,
       January — almost three months. There' s been no activity. You can
       certainly represent yourself. But if there' s been no further responses,
       no advancing of the issue of answering the discovery, it' s — it doesn' t
       comply with the order for the original motion to compel. Which is,
       you need to give the information and you have continued to refused
       to.




       The information is deficient; it' s not in proper form.'             It doesn' t
       respond to the [ i] nquiry. And as you know and as I' ve done —             I' ve
       had to do, based on failure to cooperate in other actions — this is the
       same result.When there' s been a failure to respond to both discovery
       requests and then sanctions for failing to respond to discovery
       requests, the ultimate sanction is dismissal of the claims.


       Here, we find no manifest error in the trial court' s determination that Ms.


Smith' s willful disobedience was intentional and without justifiable excuse. While


we acknowledge that the sanction of dismissal is reserved for the most culpable


conduct, we cannot say the trial court abused its discretion under the specific facts

4 We note that Ms. Smith responded to discovery with some partial, unsigned responses.


                                               E
of this case.   Rather, we find a reasonable factual basis in the record to support the


trial court' s conclusion that Ms. Smith was in contempt of court, as Ms. Smith


failed to comply with the consent judgment signed by the trial court, which she

entered into while represented by counsel. Ms. Smith further failed to obtain new

counsel after terminating her counsel of record and being granted additional time

by the court to do so.'

       As stated by the trial court at the hearing, "[ W] e' re not in any different shape

than we were in November, ...          But it' s the same result because it' s the same thing

that happens on a regular basis."         Furthermore, as indicated by the trial court, Ms.

Smith was aware, based on her previous cases before the court, that a failure to


respond to discovery requests could very well lead to a dismissal of her claims.

We therefore conclude that the trial court did not abuse its discretion in holding

Ms. Smith in contempt of court, nor did it abuse its discretion in dismissing her

claims.




                                         CONCLUSION


       For the above and foregoing reasons, we affirm the May 4, 2021 judgment

of the trial court granted in favor of Damon Robertson, Bianca Robertson, and


Progressive Paloverde Insurance Company and against Carolyn Smith, individually

and as tutrix of her minor child, Thomas Smith, Jr.                  All costs of this appeal are


assessed to the plaintiff/appellant, Carolyn Smith.


        AFFIRMED.




5 While Ms. Smith has the right to represent herself, she indicated to the court at a previous
contempt hearing on November 19, 2020, that she needed time to obtain new counsel after
terminating her counsel of record. The court granted her request, indicating that the contempt
would proceed on February 12, 2021, with or without counsel of record for Ms. Smith. At the
February 12, 2021 hearing, Ms. Smith told the court that she had spoken with attorneys who
might take her case, but refused to identify them.

6 See In re Smith, 19- 0432 ( La. App. 1st Cir. 6/ 1/ 20),   2020 WL2832626 * 2 ( wherein this court

affirmed the dismissal of a personal injury suit filed by Ms. Smith on a motion for contempt for
Ms. Smith' s failure to comply with a discovery order).

                                                   2
                                    STATE OF LOUISIANA

                                     COURT OF APPEAL

                                       FIRST CIRCUIT

                                         2021 CA 0708



      CAROLYN SMITH, INDIVIDUALLY AND AS TUTRIX OF HER
      MINOR CHILD, THOMAS SMITH, JR. AND DAVITA ROBINSON


                                             VERSUS

       DAMON ROBERTSON, BIANCA ROBERTSON, PROGRESSIVE
       PALOVERDE INSURANCE COMPANY AND ABC INSURANCE
                                            COMPANY
KX

     Holdridge, J., concurring.

           I will concur with your report. The consent judgment in this case, which is


     the basis for the contempt ruling, does not specifically state that if Ms. Smith fails

     to respond to the defendant' s discovery request that her suit would be dismissed with

     prejudice.   The consent judgment provides that if the plaintiffs failed to respond,


     they would be subject to " penalties and/or attorney fees."        While the defendant' s


     motion is titled a " Motion for Contempt," it appears from its content that the


     defendant is asking for both contempt and sanctions under La. C. C. P. art. 1471.         The


     sanctions outlined in La. C.C. P. art. 1471 are imposed when a party fails to comply

     with the trial court' s discovery order.   See In re Medical Review Panel, 1999- 2088


     La. App. 1 Cir. 12/ 22/ 00),   775 So. 2d 1214, 1217; Southern Aggregates, LLC v.


     Baker, 2019- 0986 ( La. App. 1 Cir. 4/ 8/ 20),   294 So. 3d 1076, 1081.      The Supreme


     Court in Horton v.       McCary, 93- 2315 (      La. 4/ 11/ 94),   635   So. 2d    199,   200,


     acknowledged that " dismissal ... [   is a] draconian penalt[ y] which should be applied

     only in extreme circumstances."       The Supreme Court further stated in Horton that


      those sanctions are generally reserved for the most culpable conduct."           Courts have


     also held that the ultimate sanction (dismissal with prejudice) should not be imposed
unless the record shows that the plaintiff was clearly aware that noncompliance

would result in the sanction of dismissal. See In re Medical Review Panel, 775


So. 2d at 1217.


       In this case, I can find no evidence in the record wherein Ms. Smith was


specifically warned that if she did not comply with the discovery order in the consent

judgment that her case would be dismissed with prejudice in accordance with


Louisiana Code of Civil Procedure article 1471( A)( 3).      I would hold that in the case

of a self -represented litigant, it is essential that the litigant be informed that a failure


to comply with a discovery order may be grounds for dismissing her lawsuit before

that sanction is applied. However, in this case, the court found that the plaintiff was


aware of the sanction of dismissal since a previous case was dismissed for failing to

comply with the court' s order.